DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the first amendment to non-final filed on March 5, 2021
Claims 1 and 14 have been amended and are hereby entered.
Claims 1–20 are currently pending and have been examined.
This action is made FINAL.
Response to Amendment
The amendment filed March 5, 2021 has been entered.  Claims 1–20 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4–10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raja, U.S. Patent App. No. 2016/0132867 (“Raja”) in view of Scott et al., U.S. Patent App. No. 2017/0017958 (“Scott”).
For claim 1, Raja teaches:
A computing device comprising: a processor (¶ 31: computer processor); a storage device (¶ 31: storage device); and
a virtual wallet application (¶ 27: application program) having instructions stored in the storage device that when executed by the processor, direct the computing device to (¶ 32: processor executes instructions): 
register two or more payment cards for a user in the virtual wallet application (¶ 45: user enters payment card numbers; ¶ 27: application program can facilitate process); 
generate a virtual card (¶ 51: proxy payment card with generated number; ¶ 73: “payment card” includes virtual)
receive a request for a split payment (Claim 2: request for transaction including a split signal) . . .; 
provide, for selection, the two or more payment cards (¶ 47: slide bars presented for each account) . . .; 
receive a selection, for the split payment . . ., of at least two payment cards of the two or more payment cards in the virtual wallet application; a corresponding amount for each of the at least two payment cards; and an indication to perform the split payment (¶ 47–48: account and percentage splits are specified; ¶ 50: selection sent as a “split signal”); and
in response to receiving the indication to perform the split payment, . . . ; and create a transaction request for the specific transaction . . ., wherein the transaction request comprises the virtual card, . . . the at least two payment cards and the corresponding amount for each of the at least two payment cards (¶ 54: request includes proxy card number; ¶ 56: proxy card number can be used to retrieve individual PANs and split percentages), wherein the virtual card provides a wrapper for . . . the at least two payment cards (¶ 21, 51: proxy card number representing various cards) . . ..
Raja does not teach to: of a specific transaction at a time of purchase; at the time of purchase for the specific transaction; at the time of purchase for the specific transaction; validate the user; at the time of purchase, wherein the transaction request comprises . . . tokens of [payment cards] that are stored at the storage device and that represent the at least two payments cards to their corresponding issuers . . ., and a split payment flag indicator . . . the tokens of the at least two 
Scott, however, teaches:
of a specific transaction at a time of purchase (¶ 232: split pay; ¶ 235: accounts can be selected at time of transaction);
at the time of purchase for the specific transaction (¶ 232: split pay; ¶ 235: accounts can be selected at time of transaction);
at the time of purchase for the specific transaction (¶ 232: split pay; ¶ 235: accounts can be selected at time of transaction);
validate the user (¶ 192: user is authorized through various methods at time of transaction);
at the time of purchase, wherein the transaction request comprises . . . tokens of [payment cards] that are stored at the storage device and that represent the at least two payments cards to their corresponding issuers (¶ 261: split-pay tokens generated identifying funding sources; ¶ 53: tokens stored in virtual wallet application and represent different payment sources; ¶ 61, 154: token can represent payment corresponding to financial institution) . . ., and a split payment flag indicator (¶ 262, 263, 265, 272: token type may be indicated, with “split-pay” tokens indicating split information) . . . the tokens of the at least two payment cards such that the virtual card is processed as a single card at a terminal and identified as a split payment at a split services server (¶ 261: payment with single token that is identified as plurality of funding sources at transaction processors).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the split payment in Raja by adding the tokens at transaction time from Scott.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating split payments—by increasing security and convenience—a benefit explicitly disclosed by Scott (¶ 6, 10: need for more convenient and secure transactions with multiple accounts; ¶ 35: invention provides more convenient transactions from multiple sources; ¶ 325: invention protects sensitive information).
For claim 2, Raja and Scott teach all the limitations of claim 1 above, and Raja further teaches:
The computing device of claim 1, wherein the instructions to generate the virtual card direct the computing device to: communicate with a split service server to generate a wrapper primary account number (PAN) for the virtual card (¶ 51: generate proxy card number; ¶ 54: acts as a pseudo-PAN) and establish credentials including a user password for the user (¶ 44: user selects and enters a password).
For claim 4, Raja and Scott teach all the limitations of claim 1 above, and Scott further teaches:
The computing device of claim 1, wherein the split payment flag indicator indicates a number of payment cards for the split payment (¶ 271–272: data field for indicating number of funding sources; ¶ 53: various payment sources including credit card).
(¶ 6, 10: need for more convenient and secure transactions with multiple accounts; ¶ 35: invention provides more convenient transactions from multiple sources; ¶ 325: invention protects sensitive information).
For claim 5, Raja and Scott teach all the limitations of claim 1 above, and Raja further teaches:
The computing device of claim 1, wherein the virtual wallet application further comprises instructions that direct the computing device to: communicate with a split services server to authenticate the virtual card (¶ 55: wallet services computer authorizes authorization request) and obtain a split transaction identifier, wherein the split transaction identifier is included in the transaction request (¶ 55: proxy number can indicate a split transaction based on the number range).
For claim 6, Raja and Scott teach all the limitations of claim 1 above, and Raja further teaches:
The computing device of claim 1, wherein the virtual wallet application further directs the computing device to communicate the transaction request to a merchant terminal (¶ 54: point of sale (POS) terminal routes authorization request to wallet services computer; ¶ 57: wallet services computer routes authorization response to POS terminal).
For claim 7, Raja and Scott teach all the limitations of claim 6 above, and Raja further teaches:
The computing device of claim 6, wherein the merchant terminal is a point of sale terminal or e-commerce website (¶ 19: “merchants and their POS terminals”; ¶ 67: alternative embodiment includes e-commerce website).
For claim 8, Raja teaches:
One or more computer-readable storage media having instructions for a split payment service stored thereon that when executed, direct a processing system to (¶ 36–37: storage device storing program instructions for controlling processor): 
receive a transaction request . . . comprising a split transaction identifier (¶ 55: proxy card number range can indicate split transaction), a wrapper primary account number (PAN) for a virtual card (¶ 54: pseudo-PAN for proxy card), . . . at least two payment cards, corresponding portion amounts of a split payment (¶ 56: payment card PANs and percentages can be retrieved from proxy card number) . . . , wherein the virtual card provides a wrapper for . . . the at least two payment cards (¶ 21, 51: proxy card number representing various cards); 
identify . . . issuers of the at least two payment cards (¶ 57: issuers identified by the payment card PANs); 
request pre-authorization for the specific transaction for each of the at least two payment cards by communicating to each corresponding issuer a pre-(¶ 57: authorization request routed to issuers, including percentage amount); 
receive a pre-auth result from each issuer (¶ 57: obtain resulting authorization responses); and
communicate the pre-auth outcome to an acquirer (¶ 59: settlements may occur at acquirer bank).
Raja does not teach: at a time of purchase for a specific transaction . . . tokens of [payment cards], . . . and a split payment flag indicator, . . . the tokens of the at least two payment cards such that the virtual card is processed as a single card at a terminal and identified as a split payment by the split payment service; from the transaction request; generate a sub-transaction identifier for each issuer of each payment card of the at least two payment cards; the sub-transaction identifier; store . . . the sub-transaction identifier; store the pre-auth result from each issuer . . .; and after receiving the pre-auth result from all issuers, generate a pre-auth outcome for the specific transaction by determining whether all pre-auth results received from the issuers indicate a successful pre-auth.
Scott, however, teaches:
at a time of purchase for a specific transaction (¶ 232: split pay; ¶ 235: accounts can be selected at time of transaction) . . . tokens of [payment cards] (¶ 261: split-pay tokens generated identifying funding sources; ¶ 53: tokens represent different payment sources), . . . and a split payment flag indicator (¶ 262, 263, 265, 272: token type may be indicated, with “split-pay” tokens indicating split information), . . . the tokens of the at least two payment cards such that the virtual card is  (¶ 261: payment with single token that is identified as plurality of funding sources at transaction processors);
from the transaction request (¶ 255: payment funding source financial institutions identified from authorization request);
generate a sub-transaction identifier for each issuer of each payment card of the at least two payment cards (¶ 261: token generated; ¶ 263, 266: unique code for each issuing financial institution); 
the sub-transaction identifier (¶ 263, 266: unique code for each issuing financial institution); 
store . . . the sub-transaction identifier (¶ 282, 284: transaction processor parses issuing financial institution code; ¶ 328: tokens stored);
store the pre-auth result from each issuer (¶ 327: authorized payment amount and authorizing financial service provider stored) . . .; and 
after receiving the pre-auth result from all issuers, generate a pre-auth outcome for the specific transaction by determining whether all pre-auth results received from the issuers indicate a successful pre-auth (¶ 300–301: token parsed for split pay instructions, and user’s financial institutions authorize payment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the split payment in Raja by adding the tokens at transaction time from Scott.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating split payments—by increasing security and (¶ 6, 10: need for more convenient and secure transactions with multiple accounts; ¶ 35: invention provides more convenient transactions from multiple sources; ¶ 325: invention protects sensitive information).
For claim 9, Raja and Scott teach all the limitations of claim 8 above, and Raja further teaches:
The media of claim 8, wherein the instructions to identify issuers of the at least two payment cards direct the processing system:18Docket No. MCI-006 . . . fetch a funding PAN corresponding to the [card] (¶ 56: payment card PANs retrieved from proxy card).
Raja does not teach to: extract each token of the at least two payment cards; validate the token; and fetch [an identifier] corresponding to the token.
Scott, however, teaches to:
extract each token of the at least two payment cards (¶ 300: token parsed and extracted); 
validate the token (¶ 52: tokens may be validated at time of transaction); and
fetch [an identifier] corresponding to the token (¶ 300, 282, 284: issuing financial institution code parsed). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the split payment in Raja by adding the tokens from Scott.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating split payments—by increasing security and convenience—a benefit explicitly disclosed by Scott (¶ 6, 10: need for more convenient and secure transactions with multiple accounts; ¶ 35: invention provides more convenient transactions from multiple sources; ¶ 325: invention protects sensitive information).
For claim 10, Raja and Scott teach all the limitations of claim 9 above, and Scott further teaches:
The media of claim 9, wherein a total number of the at least two payment cards are indicated by the split payment flag indicator (¶ 271–272: data field for indicating number of funding sources; ¶ 53: various payment sources including credit card).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the split payment in Raja by adding the split payment indicators from Scott.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating split payments—by increasing security and convenience—a benefit explicitly disclosed by Scott (¶ 6, 10: need for more convenient and secure transactions with multiple accounts; ¶ 35: invention provides more convenient transactions from multiple sources; ¶ 325: invention protects sensitive information).
For claim 15, Raja and Scott teach all the limitations of claim 8 above, and Raja further teaches:
The media of claim 8, further comprising instructions that direct the processing system to: receive a completion request comprising the split transaction identifier (Claim 2: request for transaction, which uses a stored split signal; ¶ 55: proxy number can also indicate a split transaction based on the number range)
in response to the completion request, use the split transaction identifier to identify the issuers of the at least two payment cards (¶ 55: proxy number can indicate a split transaction based on the number range; ¶ 56: payment card PANs retrieved from proxy number; ¶ 57: issuers identified by the payment card PANs).
Raja does not teach: the sub-transaction identifiers; and communicate completion requests to each issuer.
Scott, however, teaches:
the sub-transaction identifiers (¶ 263, 266: unique code for each issuing financial institution); and 
communicate completion requests to each issuer (¶ 160: tokens identified and routing to issuers accordingly).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the split payment in Raja by adding the issuer identifiers from Scott.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating split payments—by increasing security and convenience—a benefit explicitly disclosed by Scott (¶ 6, 10: need for more convenient and secure transactions with multiple accounts; ¶ 35: invention provides more convenient transactions from multiple sources; ¶ 325: invention protects sensitive information).
For claim 17, Raja and Scott teach all the limitations of claim 8 above, and Raja further teaches:
The media of claim 8, further comprising instructions that direct the processing system to: receive a request to generate a virtual card for a virtual (¶ 27: application program; ¶ 51: proxy payment card number generated; ¶ 73: “payment card” includes virtual); 
generate a wrapper PAN for the virtual card (¶ 51: generate proxy card number; ¶ 54: acts as a pseudo-PAN); and
establish credentials including a user password for the user (¶ 44: user selects and enters a password);
generate the split transaction identifier (¶ 51: generate proxy card number; ¶ 55: proxy number can indicate a split transaction based on the number range); and 
The combination of Raja, Weber, Wang and Garden does not teach to: authenticate the virtual card using the user password; and communicate the split transaction identifier to the virtual wallet application.
	Scott, however, teaches to:
authenticate the virtual card using the user password (¶ 62, 203: authentication for using program, for example though password login); 
communicate the split transaction identifier to the virtual wallet application (¶ 321: payment and dynamic token information routed to wallet app).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the split payment in Raja by adding the tokens at transaction time from Scott.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating split payments—by increasing security and convenience—a benefit explicitly disclosed by Scott (¶ 6, 10: need for more convenient and secure transactions with multiple accounts; ¶ 35: invention provides more convenient transactions from multiple sources; ¶ 325: invention protects sensitive information).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, U.S. Patent App. No. 2016/0132867 (“Raja”) in view of Scott et al., U.S. Patent App. No. 2017/0017958 (“Scott”) and Hammad, U.S. Patent App. No. 2014/0074637 (“Hammad”).
Raja and Scott teach all the limitations of claim 1 above, and Raja further teaches:
The computing device of claim 1, wherein the instructions to create the transaction request direct the computing device to: assign a wrapper primary account number (PAN) as a bank information number for the transaction request (¶ 52: proxy number can be bank identification number); 
provide the . . . the at least two payment cards,  . . . [and] the corresponding amount for each of the at least two payment cards (¶ 56: proxy card number can be used to retrieve payment cards and split percentages).
Raja does not teach: tokens of [payment cards], their expiry, . . . and their cryptograms in a message body of the transaction request; and set the split payment flag indicator.
Scott, however, teaches:
tokens of [payment cards] (¶ 261: split-pay tokens generated identifying funding sources; ¶ 53: tokens represent different payment sources); 
set the split payment flag indicator (¶ 262, 263, 265, 272: token type may be indicated, with “split-pay” tokens indicating split information); and
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the split payment in Raja by adding the split pay tokens from Scott.  One of ordinary skill in the art would have been motivated to make this (¶ 6, 10: need for more convenient and secure transactions with multiple accounts; ¶ 35: invention provides more convenient transactions from multiple sources; ¶ 325: invention protects sensitive information).
The combination of Raja and Scott does not teach: their [payment cards’] expiry, . . . and their cryptograms in a message body of the transaction request.
	Hammad, however, teaches:
their [payment cards’] expiry, . . . and their cryptograms (¶ 43: expiration date and account information encrypted with secure key) in a message body of the transaction request (¶ 46: example of message with token transaction data including expiration dates).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the split payment in Raja and the split pay tokens in Scott by adding the transaction message from Hammad.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making transactions more secure—by using tokens and certificates—a benefit explicitly disclosed by Hammad (¶ 5: describing traditional process; ¶ 39–40: describing the more secure claimed invention).  Raja, Scott, and Hammad are all related to payment processing, so one of ordinary skill in the art would have been motivated to make this processing even more convenient and secure by combining these systems together.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Raja, U.S. Patent App. No. 2016/0132867 (“Raja”) in view of Scott et al., U.S. Patent App. No. 2017/0017958 (“Scott”) and Cassin et al., U.S. Patent App. No. 2017/0373852 (“Cassin”).
For claim 11, Raja and Scott teach all the limitations of claim 9 above.  The combination of Raja and Scott does not teach: wherein the instructions to validate the token and fetch the funding PAN direct the processing system to communicate with a token service provider that performs validation.
Cassin, however, teaches:
The media of claim 9, wherein the instructions to validate the token and fetch the funding PAN direct the processing system to communicate with a token service provider that performs validation (¶ 63: service provider creates cryptogram for validation; ¶ 67: processing computer validates the token) and fetching (¶ 67: token provider computer exchanges token with PAN).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the split payment in Raja and the tokens in Scott by adding the service provider from Cassin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making transactions more efficient and secure—by consolidating the authentication process—a benefit explicitly disclosed by Cassin (¶ 4–5: cryptograms are more secure but may have issues when generated by separate system; ¶ 6: need for more efficient and flexible infrastructure that remains secure).  Raja, Scott, and Cassin are all related to payment processing, so one of ordinary skill in the art would have been motivated to make this processing even more convenient and secure by combining these systems together.

For claim 12, Raja, Scott, and Cassin teach all the limitations of claim 11 above, and Cassin further teaches:
The media of claim 11, wherein the instructions to validate the token and fetch the funding PAN direct the processing system to communicate at least the token, expiry (¶ 23: payment credentials, including expiration date, may be provided), and a cryptogram to the token service provider, the expiry and the cryptogram being extracted from the transaction request with the token (¶ 104: token response message to resource provider computer; ¶ 34: response message includes token and cryptogram).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the split payment in Raja and the tokens in Scott by adding the token, expiry, and cryptogram from Cassin.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making transactions more efficient and secure—by consolidating the authentication process—a benefit explicitly disclosed by Cassin (¶ 4–5: cryptograms are more secure but may have issues when generated by separate system; ¶ 6: need for more efficient and flexible infrastructure that remains secure).  Raja, Scott, and Cassin are all related to payment processing, so one of ordinary skill in the art would have been motivated to make this processing even more convenient and secure by combining these systems together.
Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Raja, U.S. Patent App. No. 2016/0132867 (“Raja”) in view of Scott et al., U.S. Patent App. No. 2017/0017958 (“Scott”); Weber, U.S. Patent App. No. 2014/0052586 (“Weber”); and Garden, U.S. Patent App. No. 2017/0213219 (“Garden”).
 and Scott teach all the limitations of claim 8 above.  The combination of Raja and Scott does not teach: wherein in response to the instructions that direct the processing system to determine whether all pre-auth results received from the issuers indicate the successful pre-auth determining that one or more of the pre-auth results received from the issuers indicates an un-successful pre-auth, the instructions further direct the processing system to: communicate a void transaction to each issuer that responded indicating a successful pre-auth, wherein the pre-auth outcome communicated to the acquirer is an indication of an unsuccessful response for pre-auth and which payment card token failed.
Weber, however, teaches:
The media of claim 8, wherein in response to the instructions that direct the processing system to determine whether all pre-auth results received from the issuers indicate the successful pre-auth determining that one or more of the pre-auth results received from the issuers indicates an un-successful pre-auth, the instructions further direct the processing system to: communicate a void transaction to each issuer that responded indicating a successful pre-auth (¶ 38: void successful sales when one is unsuccessful).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the split payment in Raja and the tokens at transaction time in Scott by adding the ability to void transactions from Weber.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating aggregate payments—by streamlining the payment process—a benefit explicitly disclosed by Weber (¶ 4–5: need for creating aggregate payment infrastructure, which reduces loss when payments are not approved; ¶ 8: describing claimed method).  Although Weber is directed to 
The combination of Raja, Scott, and Weber does not teach: wherein the pre-auth outcome communicated to the acquirer is an indication of an unsuccessful response for pre-auth and which payment card token failed.
Garden, however, teaches:
wherein the pre-auth outcome communicated to the acquirer is an indication of an unsuccessful response for pre-auth and which payment card token failed (¶ 70: unsuccessful transaction message generated, with response code indicating which payment transaction is declined).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the split payment system in Raja, the tokens at transaction time in Scott, and the ability to void transactions in Weber by adding the ability to create an authorization outcome from Garden.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making transactions more convenient—by automating management of transactions—a benefit explicitly disclosed by Garden (¶ 3–5: need for cross currency processing that applies reasonable rates; ¶ 6: claimed invention automates management of transaction).  Raja, Scott, Weber, and Garden are all related to payment processing, so one of ordinary skill in the art would have been motivated to make this processing even more convenient and secure by combining these systems together.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, U.S. Patent App. No. 2016/0132867 (“Raja”) in view of Scott et al., U.S. Patent App. No. 2017/0017958 (“Scott”) and Garden, U.S. Patent App. No. 2017/0213219 (“Garden”).
Raja and Scott teach all the limitations of claim 8 above.  The combination of Raja and Scott does not teach: wherein in response to the instructions that direct the processing system to determine whether all pre-auth results received from the issuers indicate the successful pre-auth determining that all pre-auth results received from the issuers indicate the successful pre-auth, the pre-auth outcome communicated to the acquirer is an indication of a successful response for pre-auth.
Garden, however, teaches:
The media of claim 8, wherein in response to determining that all pre-auth results received from the issuers indicate the successful pre-auth, the pre-auth outcome communicated to the acquirer is an indication of a successful response for pre-auth (¶ 70: successful transaction message generated and transmitted).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the split payment system in Raja and the tokens at transaction time in Scott by adding the ability to create an authorization outcome from Garden.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making transactions more convenient—by automating management of transactions—a benefit explicitly disclosed by Garden (¶ 3–5: need for cross currency processing that applies reasonable rates; ¶ 6: claimed invention automates management of transaction).  Raja, Scott, and Garden are all related to payment processing, so one of ordinary skill in the art would have .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, U.S. Patent App. No. 2016/0132867 (“Raja”) in view of Scott et al., U.S. Patent App. No. 2017/0017958 (“Scott”) and Wieler et al., U.S. Patent App. No. 2014/0351072 (“Wieler”).
Raja and Scott teach all the limitations of claim 15 above, and Raja further teaches:
The media of claim 15, further comprising instructions that direct the processing system to: . . . use the split transaction identifier to identify the issuers of the at least two payment cards (¶ 55: proxy number can indicate a split transaction based on the number range; ¶ 56: payment card PANs retrieved from proxy number; ¶ 57: issuers identified by the payment card PANs).
Raja does not teach: receive a refund request comprising the . . . identifier; in response to the refund request after the completion request; the sub-transaction identifiers; and communicate requests for refunds to each issuer.
Scott, however, teaches:
the sub-transaction identifiers (¶ 263, 266: unique code for each issuing financial institution). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the split payment in Raja by adding the identifiers from Scott.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating split payments—by increasing security and convenience—a benefit explicitly disclosed by Scott (¶ 6, 10: need for more convenient and secure transactions with multiple accounts; ¶ 35: invention provides more convenient transactions from multiple sources; ¶ 325: invention protects sensitive information).
The combination of Raja and Scott does not teach to: receive a refund request comprising the . . . identifier; and in response to the refund request after the completion request . . . communicate requests for refunds to each issuer.
	Wieler, however, teaches to:
receive a refund request comprising the . . . identifier (¶ 190: refund request transmitted with account information); and
in response to the refund request after the completion request . . . communicate requests for refunds to each issuer (¶ 214–215: refund notification transmitted to issuer system).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the split payment in Raja and the identifiers in Scott by adding the refund request from Wieler.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making transactions more convenient—by reducing the processing time of transactions—a benefit explicitly disclosed by Wieler (¶ 4: describing delayed processing window; ¶ 5: payment approval can be faster).  Raja, Scott, and Wieler are all related to payment processing, so one of ordinary skill in the art would have been motivated to make this processing even more convenient and secure by combining these systems together.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raja, U.S. Patent App. No. 2016/0132867 (“Raja”) in view of Scott et al., U.S. Patent App. No. 2017/0017958 (“Scott”) and Weber, U.S. Patent App. No. 2014/0052586 (“Weber”).
For claim 18, Raja teaches:
A method comprising (Claim 1: “method”): 
receiving, . . . at a merchant terminal, a transaction message for a specific transaction comprising a wrapper primary account number (PAN) (¶ 54: POS terminal reads proxy card pseudo-PAN) . . . and transaction information (¶ 56: proxy number can be used to retrieve split percentages), including a split transaction identifier (¶ 55: proxy number can indicate a split transaction based on the number range), from a virtual wallet application supporting a virtual card for multi-card payments (¶ 27: application program; ¶ 73: “payment card” includes virtual); 
receiving, at an acquirer, the transaction message . . . from the merchant terminal (¶ 16: acquirer receives authorization request from POS terminal); 
routing, by the acquirer, the transaction message . . . to a split services server based on the wrapper PAN (¶ 16: acquirer routes authorization request to server computer; ¶ 54, 58: pseudo-PAN causes routing to wallet services computer rather than traditional process); 
receiving, at the split services server, the transaction message (¶ 55: authorization request received at wallet services computer) . . .; 
identifying, from the transaction message, by the split services server, issuers of at least two payment cards and corresponding portion amounts of a split payment for the specific transaction (¶ 56: proxy card number used to retrieve PANs and split percentages; ¶ 57: issuers determined from the PANs);20Docket No. MCI-006 
requesting pre-authorization for the specific transaction for each of the at least two payment cards by communicating from the split services server to each corresponding issuer a pre-auth request for the specific transaction, wherein the pre-auth request comprises . . . and corresponding portion amount of the split payment (¶ 57: authorization request, including percentage amounts,  routed to issuers); 
receiving, at the split services server, a pre-auth result from each issuer (¶ 57: obtain resulting authorization responses); 
communicating the pre-auth outcome to the acquirer (¶ 59: settlements may occur at acquirer bank); and
wherein if all pre-auth results received from the issuers for the specific transaction indicate the successful pre-auth, the pre-auth outcome communicated to the acquirer is an indication of a successful response for pre-auth; and . . . wherein the pre-auth outcome communicated to the acquirer is an indication of an unsuccessful response for pre-auth (¶ 16: authorization routed back to acquirer computer from issuer server computer).
Raja does not teach: at a time of purchase; a split payment flag indicator . . ., wherein the merchant terminal processes the virtual card for multi-card payments as a single card; at the time of purchase for the specific transaction; at the time of purchase for the specific transaction; at the time of purchase for the specific transaction, the split services server identifying the transaction message 
Scott, however, teaches:
at a time of purchase (¶ 232: split pay; ¶ 235: accounts can be selected at time of transaction); 
a split payment flag indicator (¶ 262, 263, 265, 272: token type may be indicated, with “split-pay” tokens indicating split information) . . ., wherein the merchant terminal processes the virtual card for multi-card payments as a single card (¶ 261: payment with single token that is identified as plurality of funding sources at transaction processors);
at the time of purchase for the specific transaction (¶ 232: split pay; ¶ 235: accounts can be selected at time of transaction);
at the time of purchase for the specific transaction (¶ 232: split pay; ¶ 235: accounts can be selected at time of transaction);
at the time of purchase for the specific transaction (¶ 232: split pay; ¶ 235: accounts can be selected at time of transaction), the split services server identifying the transaction message as being for a split payment (¶ 262, 263, 265, 272: token type may be indicated, with “split-pay” tokens indicating split information);
generating, by the split services server, a sub-transaction identifier for each issuer of each payment card of the at least two payment cards (¶ 261: token generated; ¶ 263, 266: unique code for each issuing financial institution); 
the sub-transaction identifier (¶ 263, 266: unique code for each issuing financial institution); 
storing . . . the sub-transaction identifier (¶ 282, 284: transaction processor parses issuing financial institution code; ¶ 328: tokens stored);
storing the pre-auth result from each issuer (¶ 327: authorized payment amount and authorizing financial service provider stored) . . .; and 
after receiving the pre-auth result from all issuers, generating a pre-auth outcome by determining whether all pre-auth results received from the issuers indicate a successful pre-auth (¶ 300–301: token parsed for split pay instructions, and user’s financial institutions authorize payment).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the split payment in Raja by adding the identifiers at transaction time from Scott.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating split payments—by increasing security and convenience—a benefit explicitly disclosed by Scott (¶ 6, 10: need for more convenient and secure transactions with multiple accounts; ¶ 35: invention provides more convenient transactions from multiple sources; ¶ 325: invention protects sensitive information).
The combination of Raja and Scott does not teach: wherein if all pre-auth results received from the issuers indicate the successful pre-auth, the pre-auth outcome communicated to the acquirer is an indication of a successful response for pre-auth; and if one or more of the pre-auth results received from the issuers for the specific transaction indicates an un-successful pre-auth, communicating a void transaction from the split services server to each issuer that responded indicating a successful pre-auth, wherein the pre-auth outcome communicated to the acquirer is an indication of an unsuccessful response for pre-auth.
Weber, however, teaches:
if one or more of the pre-auth results received from the issuers for the specific transaction indicates an un-successful pre-auth, communicating a void transaction from the split services server to each issuer that responded indicating a successful pre-auth (¶ 38: void successful sales when one is unsuccessful).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the split payment in Raja and the identifiers at transaction time in Scott by adding the void transactions from Weber.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating aggregate payments—by streamlining the payment process—a benefit explicitly disclosed by Weber (¶ 4–5: need for creating aggregate payment infrastructure, which reduces loss when payments are not approved; ¶ 8: describing claimed method).  Although Weber is directed to purchases from multiple merchants, Raja, Scott, and Weber are all related to payment processing, so one of 
For claim 19, Raja, Scott, and Weber teach all the limitations of claim 18 above, and Raja further teaches:
The method of claim 18, wherein the identifying of the issuers comprises: . . . fetching a funding PAN corresponding to the [card] (¶ 56: payment card PANs retrieved from proxy card).
Raja does not teach: extracting each token of the at least two payment cards, a total number of the at least two payment cards being indicated by the split payment flag indicator; validating the token; and fetching [an identifier] corresponding to the token.
Scott, however, teaches to:
extracting each token of the at least two payment cards (¶ 300: token parsed and extracted), a total number of the at least two payment cards being indicated by the split payment flag indicator (¶ 271–272: data field for indicating number of funding sources; ¶ 53: various payment sources including credit card);
validating the token (¶ 52: tokens may be validated at time of transaction); and
fetching [an identifier] corresponding to the token (¶ 300, 282, 284: issuing financial institution code parsed). 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the split payment in Raja and the void transactions in Weber by adding the tokens from Scott.  One of ordinary skill in the art would have been (¶ 6, 10: need for more convenient and secure transactions with multiple accounts; ¶ 35: invention provides more convenient transactions from multiple sources; ¶ 325: invention protects sensitive information).  Raja, Scott, and Weber are all related to payment processing, so one of ordinary skill in the art would have been motivated to make this processing even more convenient and secure by combining these methods together.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Raja, U.S. Patent App. No. 2016/0132867 (“Raja”) in view of Scott et al., U.S. Patent App. No. 2017/0017958 (“Scott”); Weber, U.S. Patent App. No. 2014/0052586 (“Weber”); and Wieler et al., U.S. Patent App. No. 2014/0351072 (“Wieler”).
Raja, Scott, and Weber teach all the limitations of claim 18 above, and Raja further teaches:
The method of claim 18, further comprising, at the split services server: in response to receiving a completion request comprising the split transaction identifier (Claim 2: request for transaction, which uses a stored split signal; ¶ 55: proxy number can also indicate a split transaction based on the number range), using the split transaction identifier to identify the issuers of the at least two payment cards (¶ 55: proxy number can indicate a split transaction based on the number range; ¶ 56: payment card PANs retrieved from proxy number; ¶ 57: issuers identified by the payment card PANs).
using the split transaction identifier to identify the issuers of the at least two payment cards (¶ 55: proxy number can indicate a split transaction based on the number range; ¶ 56: payment card PANs retrieved from proxy number; ¶ 57: issuers identified by the payment card PANs).
Raja does not teach: the sub-transaction identifiers; communicating completion requests to each issuer. in response to receiving a refund request after receiving the completion request, wherein the refund request comprises the . . . identifier, using the split transaction identifier to identify the issuers of the at least two payment cards . . .; and communicating requests for refunds to each issuer.
Scott, however, teaches:
the sub-transaction identifiers (¶ 263, 266: unique code for each issuing financial institution); and
communicating completion requests to each issuer (¶ 160: tokens identified and routing to issuers accordingly).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the split payment in Raja and the void transactions in Weber by adding the identifiers from Scott.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating split payments—by increasing security and convenience—a benefit explicitly disclosed by Scott (¶ 6, 10: need for more convenient and secure transactions with multiple accounts; ¶ 35: invention provides more convenient transactions from multiple sources; ¶ 325: invention protects sensitive information).  Raja, Scott, and Weber are all related to payment processing, so one of ordinary skill in the art would have been motivated to make this processing even more convenient and secure by combining these methods together.

Wieler, however, teaches:
receive a refund request comprising the . . . identifier (¶ 190: refund request transmitted with account information); 
in response to the refund request after the completion request, wherein the refund request comprises the . . . identifier (¶ 190: refund request transmitted with account information), . . . communicate requests for refunds to each issuer (¶ 214–215: refund notification transmitted to issuer system).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the split payment in Raja, the void transactions in Weber, and the identifiers in Scott by adding the refund request from Wieler.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making transactions more convenient—by reducing the processing time of transactions—a benefit explicitly disclosed by Wieler (¶ 4: describing delayed processing window; ¶ 5: payment approval can be faster).  Raja, Scott, Weber, and Wieler are all related to payment processing, so one of ordinary skill in the art would have been motivated to make this processing even more convenient and secure by combining these methods together.

Response to Arguments
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on March 5, 2021 with respect to claims 1–20 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that the combination of Raja (U.S. Patent App. No. 2016/0132867) and Scott (U.S. Patent App. No. 2017/0017958) fails to disclose the limitations “receive a selection, for the split payment at the time of purchase for the specific transaction, of at least two payment cards of the two or more payment cards in the virtual wallet application; a corresponding amount for each of the at least two payment cards; and . . . create a transaction request for the specific transaction at the time of purchase, wherein the transaction request comprises the virtual card, tokens of the at least two payment cards that are stored at the storage device and that represent the at least two payments cards to their corresponding issuers, the corresponding amount for each of the at least two payment cards, and a split payment flag indicator, wherein the virtual card provides a wrapper for the tokens of the at least two payment cards such that the virtual card is processed as a single card at a terminal and identified as a split payment at a split services server.”  Applicant explains that Scott refers to conventional processing of payment tokens, and thus does not disclose storing account identifiers in the discretionary field of the transaction message.  Amended claim 1, however, only refers to storing tokens that correspond to the issuers of the payment cards.  And, Scott has been cited to disclose storing the tokens, corresponding to payment cards for certain financial institutions, in a virtual wallet (¶ 53: “In some embodiments, tokens stored in, or otherwise accessible to or controlled by, a virtual wallet application may represent different types or sources of payment. For example, in addition to one or more separate credit card types . . .”; ¶ 63: “FI(s) associated with the designated payment accounts may respond by providing one or more payment tokens . . ., the token representing one or more method(s) of payment identified within the user's electronic wallet and adequate for satisfying the transaction payment. Such payment token(s) may be stored on the user's device and/or in a secure cloud resource.”).  Applicant further points out one embodiment of Scott, and argues that Scott, therefore, fails to disclose tokens that are stored at a user’s device.  As explained above, however, Scott does disclose this limitation, even if another embodiment may disclose a slightly different process.  Thus, the cited references, in combination, disclose “receive a selection, for the split payment at the time of purchase for the specific transaction, of at least two payment cards of the two or more payment cards in the virtual wallet application; a corresponding amount for each of the at least two payment cards; and . . . create a transaction request for the specific transaction at the time of purchase, wherein the transaction request comprises the virtual card, tokens of the at least two payment cards that are stored at the storage device and that represent the at least two payments cards to their corresponding issuers, the corresponding amount for each of the at least two payment cards, and a split payment flag indicator, wherein the virtual card provides a wrapper for the tokens of the at least two payment cards such that the virtual card is processed as a single card at a terminal and identified as a split payment at a split services server.”
Regarding claim 8, Applicant argues that the combination of Raja and Scott fails to disclose the limitations “generate a sub-transaction identifier for each issuer of each payment card of the at least two payment cards; request pre-authorization for the specific transaction for each of the at least two payment cards by communicating to each corresponding issuer a pre-auth request for the specific transaction, wherein the pre-auth request comprises the sub-transaction identifier and corresponding portion amount of the split payment; receive a pre-auth result from each issuer; (¶ 261: “At 2110, the user can select a ‘pay’ item 1472 (FIG. 14F), 1870 to generate an instruction set configured to cause the wallet app 112, 622 to generate a payment token, in this type of case sometimes called a split-pay token, comprising at least a total proposed transaction payment, and a code interpretable by one or more transaction payment processor(s) 120, 920, 2150, 1750 etc as identifying the plurality of desired transaction funding sources and the amounts and/or proportions of the transaction total to be paid using each source.”), which can include, in part, a unique code associated with an issuing financial institution (¶ 262–263: “For example, a payment token can comprise fields of the following type a: <token type><issuing FI><currency><value><time stamp>”; ¶ 266: “<issuing FI>=unique code associated with the FI 120, 920, 2150 that issued the token and will deliver value upon demand”).  Raja is then cited to disclose routing a pre-auth request to the individual issuers (¶ 57: “The authorization requests generated by the wallet services computer 211 at 414 may be routed to the issuer or issuers (reference numerals 212-1 and 212-2, FIG. 2) identified by the PANs.”), based on the various information in Scott.  The broadest reasonable interpretation of the claims, as they are currently written, is for generating the identifiers 
Applicant argues that claim 18 is allowable based on similar reasoning. Thus, for the reasons discussed above, the combination of Raja, Scott, and Weber (U.S. Patent App. No. 2014/0052586) does disclose all the limitations of claim 18.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1, 8, and 18, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, the combination of Raja and Scott discloses all the limitations of claims 1 and 8; and the combination of Raja, Scott, and Weber discloses all the limitations of claim 18.  Thus, Applicant’s arguments with respect to claims 2–7, 9–17, 19, and 20 are not persuasive.
Examiner Notes
Claims 1–20 are patent eligible under 35 U.S.C. 101 because they are directed to an abstract idea with significantly more.
methods of organizing human activity because they recite a commercial interaction.  This is an abstract idea because, but for the machinery in the claims, the process is transaction that could be performed between humans alone.  
Claims 1–20, however, recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  The claims involve generating a virtual card with a wrapper for tokens of multiple payment cards, so that the virtual card can be processed as a single card but still be identified as a split payment at the server.  As explained further in the specification, the claimed invention provides the advantages of allowing a split payment to be processed as a single payment (¶ 2: “Most existing payment and settlement systems support single card operation. That is, each card is separately processed through independent transaction requests to the respective acquirers”; ¶ 3: “A split services server is provided to receive the payment request from an acquirer based on the routing indicated by the virtual card. The split services server manages the multi-card payment process such that a split payment is possible from a single transaction request.”), which reduces the network resources required and allows for processing through existing infrastructures (¶ 73: “[I]nstead of requiring multiple requests for each card, a single transaction request is sent for multiple cards using a token for multiple tokens. Advantageously, fewer transaction steps and less use of network resources/overhead are required for an acquirer. Moreover, no change is required in the infrastructure for acquirer, issuer or merchant. Rather, the split service server handles the unpacking of tokens and communicates with different issuers.”).  Furthermore, claims 13 and 18 provide the additional advantage of reducing overhead related to (¶ 74: “In current payment transactions using multiple cards, if authorization fails for one of the cards, the transaction would have to be cancelled. Further the acquirer would need to initiate multiple adjustments with the issuers, increasing the load on the acquirer. By using the described split payment processing, the overhead on the networks and acquirer systems can be reduced.”).  The claimed invention therefore improves payment processing technology itself, rather than merely applying payment processing technology to the abstract idea of a commercial interaction.  Thus, the limitations of claims 1–20, in combination, integrate the abstract idea into a practical application.
For these reasons, claims 1–20 are not rejected under 35 U.S.C. 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Robeen et al., U.S. Patent App. No. 2018/0232720, discloses a system and method for receiving multiple transaction requests and then generating a virtual card number.
Smith et al., U.S. Patent App. No. 2014/0279559, discloses a system and method for using multiple payment accounts on a single device.  
Schimmel, U.S. Patent App. No. 2002/0103753, discloses a system and method of splitting charges between multiple payment sources.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you 



/DIVESH PATEL/Examiner, Art Unit 3696           

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696